Case 1:20-cv-08042-PKC Document 52-6 Filed 07/29/20 Page 1 of 4




      EXHIBIT 6
 Case 1:20-cv-08042-PKC Document 52-6 Filed 07/29/20 Page 2 of 4


                                                                   563



 1
                    ORIGINV
     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
 2                                                         X

 3
     In re McCray Richardson, Santana, Wise and Salaam
 4   Litigation,

 5                        Case No.: 03 Civ. 9685(DAB)(RLE)

 6
                                                           X
 7

 8                             DATE: June 17, 2013

 9                             TIME: 10:27 a.m.

10

11

12

13                CONTINUED VIDEOTAPED EXAMINATION BEFORE TRIAL

14   of the Plaintiff, YUSEF SALAAM, taken by the Defendants,

15   pursuant to Notice and to the Federal Rules of Civil

16   Procedure, held at the offices of Michael A. Cardozo, Esq.,

17   Corporation Counsel, New York City Law Department, 100

18   Church Street, New York, New York 10007, before a Notary

19   Public of the State of New York.

20

21

22

23

24

25


     DIAMOND REPORTING   (718) 624-7200   info@diamondreporting.com
                               563


                                                                   NYCLD 056826
 Case 1:20-cv-08042-PKC Document 52-6 Filed 07/29/20 Page 3 of 4


                                                                      671
                                 YUSEF SALAAM

 1   saying before.

 2      Q.       And you -- did you tell him the truth about what

 3   happened in the park?

 4      A.       I was telling him the truth, yes.

 5      Q.       And what happened next?

 6      A.       I don't really remember exactly what happened

 7   next.   But at some point in time -- you know what, I think

 8   at some point in time someone came to the door.        Someone

 9   came to the door.      I think it was -- I think it might have

10   been Fairstein.     I think it might have been Fairstein that

11   came to the door and whispered to him and talking.        And --

12      Q.       Could you hear what they were saying?

13      A.       No.

14      Q.       Did she come in the room or was she outside of

15   the room?

16      A.       No, I think that -- I think she opened the door

17   and motioned to him to come to her.        And, you know, I think

18   he --

19      Q.       Who is the "he" that you're referring to?

20      A.       McKenna.

21      Q.       Okay.

22      A.       I think McKenna asked me how old was I.

23      Q.       And what did you say?

24      A.       I said, I'm fifteen.

25      Q.       And then what happened?


     DIAMOND REPORTING      (718) 624-7200   info@diamondreporting.com
                                  671


                                                                      NYCLD 056934
 Case 1:20-cv-08042-PKC Document 52-6 Filed 07/29/20 Page 4 of 4


                                                                     672
                                 YUSEF SALAAM

 1      A.        I remember him cursing and

 2      Q.        Did he appear to be upset to you to --

 3      A.        Oh, he was -- he was extremely upset.

 4      Q.       -- to learn that you were fifteen?

 5      A.        Oh, yeah.   He was -- he was extremely upset.    And

 6   I remember -- I think he said something like, Can't you

 7   count?   Or something like that.        I'm like, What are talking

 8   about?

 9      Q.        And what happened -- did you have any

10   conversation with who you believed to be ADA Fairstein at

11   that time?

12      A.        No.

13      Q.        And --

14      A.        I don't think I ever spoke to ADA Fairstein.

15      Q.        And did they -- did McKenna leave the room at

16   that point?

17      A.        I think actually that was just about the time

18   when all questioning stopped.

19      Q.        Okay.    And when you say "questioning stopped,"

20   were you taken someplace else?

21      A.        I don't know when I was taken to another

22   precinct, but at some point in time I was taken to another

23   precinct.

24      Q.        Did there come a time that you learned that you

25   were actually going to be arrested?


     DIAMOND REPORTING      (718) 624-7200    info@diamondreporting.com
                                  672


                                                                     NYCLD 056935
